            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA DUDLEY, et al.,               :
        Plaintiffs                   :
                                     :             No. 1:19-cv-1546
           v.                        :
                                     :             (Judge Rambo)
WARDEN BRIAN S.                      :
CLARK, et al.,                       :
          Defendants                 :

                                 ORDER

     AND NOW, on this 15th day of October 2019, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. John Williams and Freddie Sinkler are DISMISSED from this action; and
        the Clerk of Court is directed to terminate them as Plaintiffs;

     2. Plaintiff Joshua Dudley’s motions for leave to proceed in forma pauperis
        (Doc. Nos. 2, 6) are GRANTED;

     3. Plaintiff Dudley shall pay the full filing fee of $350.00, based on the
        financial information provided in the application to proceed in forma
        pauperis. The full filing fee shall be paid regardless of the outcome of the
        litigation;

     4. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden,
        or other appropriate official at Plaintiff Dudley’s place of confinement is
        directed to deduct an initial partial filing fee of 20% of the greater of:

           a. The average monthly deposits in the inmate’s prison account for the
              past six months, or

           b. The average monthly balance in the inmate’s prison account for the
              past six months.
      The initial partial filing fee shall be forwarded to the Clerk of the United
      States District Court for the Middle District of Pennsylvania, P.O. Box
      1148, Scranton, Pennsylvania, 18501-1148, to be credited to the above-
      captioned docket number. In each succeeding month, when the amount
      in Plaintiff’s inmate trust fund account exceeds $10.00, the
      Superintendent/Warden, or other appropriate official, shall forward
      payments to the Clerk of Court equaling 20% of the preceding month’s
      income credited to plaintiff’s inmate trust fund account until the fees
      are paid. Each payment shall reference the above-captioned docket
      number;

5. The Clerk of Court is directed to forward a copy of this Order to the
   Superintendent/Warden of the institution where Plaintiff Dudley is
   presently confined;

6. The complaint (Doc. No. 1) is DEEMED FILED;

7. The complaint (Doc. No. 1) is DISMISSED for failure to state a claim
   upon which relief may be granted pursuant to 28 U.S.C.
   § 1915(e)(2)(B)(ii);

8. Plaintiff may file an amended complaint with respect to his claim
   concerning an “unhealthy and inhumane” environment within thirty (30)
   days of the date of this Order. Plaintiff may not amend with respect to his
   claim concerning the absence of ladders at DCP;

9. The Clerk of Court is directed to mail Plaintiff a civil rights complaint
   form; and

10. If Plaintiff fails to file an amended complaint within thirty (30) days of the
    date of this Order, the Court will dismiss this action for failure to prosecute
    pursuant to Federal Rule of Civil Procedure 41(b).


                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge




                                     2
